UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                  ORDER

 JOSEPH HOATS,                                                       19 Cr. 67 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing scheduled for May 3, 2021 is adjourned to May 7, 2021 at 2:00

p.m.

               With the consent of the Defendant, the sentencing will proceed by teleconference.

The parties are directed to dial 888-363-4749 to participate, and to enter the access code

6212642. The press and public may obtain access to the sentencing by dialing the same number

and using the same access code. The parties should call in at the scheduled time and wait on the

line for their case to be called. At that time, the Court will un-mute the parties’ lines. No later

than May 6, 2021 at 5:00 p.m., the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the sentencing so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       May 3, 2021
